Citation Nr: 0024658	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for heart disease, 
including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In an April 2000 letter the veteran indicates his belief that 
his heart disease is secondary to gum problems that were a 
result of drugs prescribed by the VA.  Therefore, the issue 
of entitlement to disability compensation for heart disease 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) is referred to the RO for its consideration.  


FINDING OF FACT

The claim of entitlement to service connection for heart 
disease, including as secondary to service-connected 
disability, is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease, including as secondary to service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection on a direct and secondary 
basis is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim based on direct service connection to be 
well grounded, there must be competent evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for a claim for secondary service connection to be 
well grounded there must be medical evidence both of a 
current disability and of an etiological relationship between 
that disability and a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  When a veteran 
served (ninety) 90 days or more during a period of war, and 
heart disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

For secondary service connection to be granted, it must shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection is in effect for psychomotor attacks, 
evaluated as 20 percent disabling from August 22, 1953.  

The veteran's service medical records, including the report 
of his August 1953 service separation examination, are silent 
for complaint, finding, or treatment with respect to any 
heart disease.  

The reports of January 1954 and June 1959 VA examinations, 
and discharge summaries and clinical reports relating to VA 
hospitalizations in February and March 1954, and March 1959, 
are all silent for complaint, finding, or treatment with 
respect to any heart disease.  

A September 1991 VA hospital discharge summary reflects a 
discharge diagnosis of aortic stenosis.  Private treatment 
records from the University of Kentucky Hospital reflect that 
the veteran underwent replacement of the aortic valve in 
August 1998 and VA treatment records reflect that he was seen 
for followup after this surgery.  

The record reflects that there is competent medical evidence 
indicating that the veteran currently has heart disability.  
However, there is no competent medical evidence that 
indicates that he had heart disability that existed during 
his active service or within one year following discharge 
from service.  Further, there is no competent medical 
evidence relating his currently manifested heart disability 
to his active service, nor is there any competent medical 
evidence indicating that his service-connected disability has 
caused or aggravated his heart disability.  

The veteran has offered statements regarding his beliefs, 
that are presumed credible for purposes of this 
determination, but he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board therefore 
concludes that without the requisite competent medical 
evidence establishing that his currently manifested heart 
disability is related to service or is proximately due to or 
has been chronically worsened by service-connected 
disability, the claim of entitlement to service connection 
for heart disease, including as secondary to service-
connected disability, is not well grounded.  See Caluza and 
Jones. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for heart disease, including as secondary to 
service-connected disability, not having been submitted, the 
appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

